PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/156,422
Filing Date: 10 Oct 2018
Appellant(s): TANISHIMA et al.



__________________
Andrew W. Jenkins
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 10, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated August 24, 2020 from which the appeal is taken have been modified by the Advisory Action dated December 14, 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-12 are rejected under 35 USC 102(a)(1) as being anticipated by US Patent Application Publication NO. 2001/0008954 to Levitan et al. (hereinafter referred to as “Levitan”).
Claims 13-17 are rejected under 35 USC 103 as being unpatentable over Levitan in view of US Patent Application Publication No. 2005/0010117 to Agutter et al. (hereinafter referred to as “Agutter”).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.
 A. Claims 1-17 are rejected under 35 USC 101 because the claim is directed to an abstract idea.

(2) Response to Argument
B. Claims 1-12 are rejected under 35 USC 102(a)(1) as being anticipated by US Patent Application Publication No. 2001/0008954 to Levitan et al. (hereinafter referred to as “Levitan”).
1. Independent claims 1 and 8
	In response to Appellant’s argument that Levitan does not tech “identify[ing] an RR interval indicative of arrhythmia in the RR interval data”, the Examiner disagrees.
Levitan discloses a processer (e.g., paragraph [0016]: process means for digitizing recorded heartbeat intervals (obtaining physiological information data) and paragraph [0036]: recorded data is transferred to a processing system 6 and Fig. 2, 6); and a display device (e.g., paragraph [0036]: The plots and calculations, together with clinical and personal data can be presented on a screen and Fig. 2, 8); a memory storing computer-readable instructions (e.g., paragraph [0036]: processing system may be a personal computer equipped with a software program which detects R peaks (obtaining RR interval data), which implies a memory to store the software) where the system allows for the classification of patients into three groups: (1) patients with a minimal risk of sudden death heart failure (indicative of arrhythmia) or closest to healthy; (2) patients with an increased risk of sudden death heart failure; and (3) patients with a high risk of sudden death failure (e.g., paragraphs [0015]: detecting R-R intervals indicative of arrhythmia and [0059]: Figs. 5A-minimal risk; 5B-increased risk; 5C-high risk). The foregoing citations of Levitan were provided on page 2, lines 9-15 of the Advisory Action for identifying arrhythmia. 
i is one). That is, Levitan discloses that the RR interval data is displayed on a two-dimensional coordinate system where a visual mode (one looking at the displayed plots) shows first plotted points of the associated RR interval indicative of arrhythmia (e.g., Figs. 5B-C) and a visual mode of plotted points of the RR interval data other than the plurality of first plotted points (RR interval indicative of arrhythmia) (e.g., Fig. 5A). Fig. 5A is different from Figs. 5B and 5C, and thus, the visual modes are different from each another.  
	Levitan discloses the claimed RR interval data. The claims do not preclude an interpretation of the identifying clause and the “such that” clause where the Poincaré plots that are indicative of arrhythmia are different from one another as “a visual mode” is not defined in the claims. Thus, under the broadest reasonable interpretation, Levitan discloses the claimed physiological information processing apparatus.
	In response to Appellant’s argument that the manner of displaying the dots of the RR interval data cannot include the location of the dots, the Examiner disagrees. The claim has not differentiated what “a visual mode” is from the broadest reasonable interpretation: what one sees when they look at the data. The data is different because the obtained information is different; but, the claims do not preclude this interpretation. 
Regarding Appellant’s attempts to define the structure of the invention by deleting inherent methods/modes without amending the claims, the Appellant is reminded that it is the language of the claims that defines the patentable subject matter, not the detailed description of the invention or the drawings. Reading a claim in light of explicitly recited in the claim, is quite different from reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the language of the claim. In re Prater, 162 USPQ 541 (CCPA 1969).  In this case, Appellant is trying to limit the prior art’s disclosure by stating that Appellant could not have meant that because every plot is inherently different. However, if limitations cannot be imported from the specification, unclaimed limitations cannot be added to differentiate from prior art.
In response to Appellant’s argument that paragraph [0015] of Levitan is mischaracterized because the claim states that “identifying RR intervals that indicate arrhythmia” and Levitan classifies a cardiac risk of a patient, Levitan use the RR intervals to classify a cardiac risk (e.g., Fig. 4 and paragraphs [0038]-[0059]). An “arrhythmia is a condition in which the heart beats with an irregular or abnormal rhythm (google.com – definition of arrhythmia). Determining or classifying a cardiac risk of heart failure identifies RR intervals indicative of arrhythmia as shown in Figs. 5A-C of Levitan. That is, an increased risk indicates that RR intervals were identified that the indications of arrhythmia or a heart attack is more likely in Fig. 5B than Fig. 5C. Contrary to Appellant’s assertions, the claims do not preclude that the identification can be based on the plots, which are based on the physiological information.
2. Independent claim 5
In response to Appellant’s assertion that Levitan does not teach “identify[ing] a plurality of first plotted points … of the RR interval data in accordance with an input operation from a user, claim 2 of Levitan recites “an input terminal for inputting data 
In response to Appellant’s argument that Levitan does not teach “obtain[ing] at least one first parameter associated with an autonomic nerve function of the subject based on the RR interval associated with the identified first plotted points”, Levitan discloses that the calculation of heartrate and its variability can be used to estimate /evaluate autonomic nervous system influences on heart functions in paragraph [0006]. Paragraphs [0021] and [0056] of Levitan discloses a determinant is calculated based on measured HRV of a patient and that a parameter used in the investigation as to the state of the heart can be obtained/calculated. Paragraph [0006] discloses that the calculation of heart rate and its variability can estimate autonomic activity. Thus, Levitan discloses obtaining HRV or a determinant based on HRV is associated with an autonomic nerve function of the subject based on the RR interval associated with the identified first plotted points.
3. Dependent claim 6
 “wherein the physiological information processing is configured to display a first trend graph showing temporal change in the first parameter over a period of time, and wherein one axis of the graph represents the period of time, and another axis of the graph represents a value of the first parameter.”

4. Dependent claims 2-4, 7, and 9-12
The above claims were not argued separately, and thus, stand or fall, with the arguments above to independent claims 1, 5, and 8.

C. Claims 13-17 are rejected under 35 USC 103 as being unpatentable over Levitan in view of US Patent Application Publication No. 2005/0010117 to Agutter et al. (hereinafter referred to as “Agutter”).
1. Dependent claims 13 and 15
“wherein the visual mode of the first plotted points associated with the RR interval indicative of arrhythmia and the visual mode of the plotted points of the RR interval data other than the plurality of first plotted points are different in color or shape.”
Levitan discloses that its visual modes are different in the shape of the plotted points, but does not expressly disclose that they are different in the color of the plotted points.
	Agutter teaches in paragraphs [0006]-[0007] that grouping of like elements/data points in a graph aids an evaluator in quickly assessing the patient’s status and that using color can facilitate the presentation of information that should be grouped together. These were the cited paragraphs of Agutter that the Office Action relied upon in rejecting claims 13 and 15. Thus, one of ordinary skill in the art before the effective 
2. Dependent claims 14, 16 and 17
The above claims were not argued separately, and thus, stand or fall, with the arguments above to independent claims 1, 8, and 6.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3792    
                                                                                                                                                                                                    /JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.